Case 4:20-cr-00575-RCC-JR Document1 Filed 01/24/20 Page 1of1

CRIMINAL COMPLAINT

 

 

 

 

 

 

 

 

 

. . . DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO.
v.
Ramon Humberto Escarcega-Llanez
DOB: XX/XX/1981; Citizen of Mexico MAGISTRATE'S oA NO.

Complaint for violation of Title 8 United States Code § 1326 (b)(1)

NAME OF JUDGE OR MAGISTRATE OFFICIAL TITLE LOCATION
UNITED STATES MAGISTRATE JUDGE —_| TUCSON, ARIZONA
DATE OF OFFENSE PLACE OF OFFENSE ADDRESS OF ACCUSED (if known)

ON OR ABOUT AT OR NEAR
January 23, 2020 Nogales, Arizona

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about January 23, 2020, at or near Nogales, in the District of Arizona, Ramon Humberto Escarcega-
Lianez, an alien, knowingly and intentionally attempted to enter the United States of America after having been
denied admission, excluded, deported, and removed from the United States through Nogales, Arizona on March 3,
2018 and not having obtained the express consent of the Attorney General or the Secretary of the Department of
Homeland Security to reapply for admission thereto; in violation of Title 8, United States Code, Section 1326,
enhanced by Title 8, United States Code, Section 1326 (b)(1).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Ramon Humberto Escarcega-Llanez is a citizen of Mexico. On March 3, 2018, Ramon Humberto Escarcega-
Llanez was lawfully denied admission, excluded, deported, and removed from the United States through Nogales,
Arizona. On January 23, 2020, Ramon Humberto Escarcega-Llanez knowingly and intentionally attempted to
re-enter the United States by falsely claiming to be a United States citizen. Ramon Humberto Escarcega-Llanez
did not obtain the express consent of the Attorney General or the Secretary of the Department of Homeland
Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official
. oo. title) doris Miewee
Being duly sworn, I declare that the foregoing is Kyle-C-Payttn
‘true and correct to the best of my knowledge. OFFICI. LE -
CBPOVE “7

Authorized by AUSA LMG2
Sworn to before me and subscribed in my presence. ( aw

SIGNATURE OF MACISERATE JUDGE” ; DATE
eeaTE DU PY. Men Qie 0 January 14 0

1} See Federal rules of Crimina) Procedure Rules 3 and $4

 

 

 

 

 

 

 
